Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objected Informalities
The disclosure is objected to because of the following informalities:
In The Claims
Claim 4, line 2, “vacuum chamber” should be -- the vacuum chamber --.
Claim 10, lines 2-3, “RF multipole, preferably” should be -- RF multipole --.
Claim 16, line 2, “the first” should be -- the first chamber --.
Claim 17, line 3, “second chamber” should be -- second chambers --.
Claim 18, line 3, “vacuum chamber” should be -- vacuum chambers --.
Claim 19, line 4, “both TIMS analyzer” should be -- both TIMS analyzers --.
Claim 23, lines 2-4, “spray ionization (e.g. electrospray ESI or thermal spray), desorption ionization (e.g. matrix-assisted laser/desorption ionization (MALDI) or secondary ionization)” should be -- electrospray ionization (ESI) or thermal spray ionization, matrix-assisted laser/desorption ionization (MALDI) or secondary ionization --.
Claim 25, lines 2-4, “spray ionization (e.g. electrospray ESI or thermal spray), desorption ionization (e.g. matrix-assisted laser/desorption ionization (MALDI) or secondary ionization)” should be -- electrospray ionization (ESI) or thermal spray ionization, matrix-assisted laser/desorption ionization (MALDI) or secondary ionization --.

Objected drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the multiple transfer capillaries, a multi-bore capillary, a single aperture and multiple apertures as recited in claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Rejection under 35 U.S.C. 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitation "the TIMS analyzer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Rejection under 35 U.S.C. 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 20-23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verenchikov (2015/0233866).
Verenchikov (2015/0233866) discloses, in figs. 1-14, a mass spectrometric system which includes an ion source 22 (see fig. 2), which is an atmospheric pressure ion source (see [0022]) coupled to a vacuum chamber of a first RF funnel 29, 54 by a single aperture (see figs. 2, 5, 6); the first RF funnel 29, 54 (see fig. 2, 5, 6); an ion mobility analyzer 27, 56, 57 (see figs. 2, 5, 6); a mass analyzer 76 , 86 which is a time-of-flight analyzer (see figs. 6-8); the first RF funnel 29, 54 which is arranged non-collinearly to the ion mobility analyzer 27, 56, 57 (see figs. 2, 5, 6); the angle between the axis of the first RF funnel 29, 54 and the axis of the ion mobility analyzer 27, 56, 57 being substantially 90° (see figs. 2, 5, 6); the first RF funnel 54 and the ion mobility analyzer 56, 57 which are located in two different vacuum chambers (see figs. 5, 6); the pressure in the vacuum chamber of the first RF funnel 54 (see fig. 5, 10 mBar gas pressure in [0069]), which is higher than the pressure in the vacuum chamber of the ion mobility analyzer (see the gas pressure is preferably set between 1 and 10 mBar for IMS in [0127]); a mass filter and/or a fragmentation cell between the ion mobility and the mass analyzer (see figs. 1, ion guide 65 in fig. 6); and ions generated by using one of electrospray ionization (ESI) or thermal spray ionization, matrix-assisted laser/desorption ionization (MALDI) or secondary ionization, chemical ionization (Cl), photo-ionization (PI), electron impact ionization (El), and gas-discharge ionization (see [0010], [0016], [0048], [0072], [0105], [0107]).
Rejection under 35 U.S.C. 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 5-6, 19 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Verenchikov (2015/0233866) in view of Park et al. (2019/0265195).
	Verenchikov (2015/0233866) discloses all the features as discussed above except a second RF funnel located at the entrance of the ion mobility analyzer and collinearly arranged to the ion mobility analyzer as recited in claim 5; the ion mobility analyzer which is a TIMS analyzer as recited in claim 6; an additional TIMS analyzer located between the first RF funnel and the TIMS analyzer and collinearly arranged to the first RF funnel, and a gate located between both TIMS analyzers as recioted in claim 19; and a sub-ambient ion source located either upstream of the first RF funnel and inside the 
Locating the second RF funnel at the entrance of the ion mobility analyzer and collinear to the ion mobility analyzer, using the TIMS analyzer, locating the additional TIMS analyzer between the first RF funnel and the TIMS analyzer and collinear to the first RF funnel, and the gate between both TIMS analyzers, and locating the sub-ambient ion source either upstream of the first RF funnel and inside the vacuum chamber of the first RF funnel or between the first RF funnel and the ion mobility analyzer and inside the vacuum chamber of the ion mobility analyzer are considered to be obvious variation in design, since it is well known in the art that Park et al. (2019/0265195) discloses a tandem ion mobility spectrometer which includes first and second TIMS analyzers 302 and 305, each of the first and second TIMS analyzers 302 and 305 including a front funnel 10, trapping and separating region 11, and a rear funnel 12 (see fig. 1); a gate 304 between the first and second TIMS analyzers 302 and 305; and a sub-ambient ion source (see [0016], [0037], [0073]) located upstream of a first RF funnel and inside a vacuum chamber of the first RF funnel of the first TIMS (see figs. 1, 4B, 5B, 6B, 7B), thus would have been obvious to one skilled in the art to use the tandem TIMS analyzers, the gate and the sub-ambient ion source in the Verenchikov (2015/0233866) the mass spectrometer system for separating ions.
s 7-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Park et al. (2006/0108520), Verenchikov (2014/0284472) and Silveira (2017/0315092) disclose a mass spectrometer system using funnels and mobility analyzer for analyzing ions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KIET T NGUYEN/Primary Examiner, Art Unit 2881